SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

906
KA 10-02157
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JEFFREY HOUGHTALING, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


MULDOON & GETZ, ROCHESTER (GARY MULDOON OF COUNSEL), FOR
DEFENDANT-APPELLANT.

THOMAS E. MORAN, DISTRICT ATTORNEY, GENESEO (ERIC R. SCHIENER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Livingston County Court (Gerard J.
Alonzo, Jr., J.), rendered January 27, 2005. The judgment convicted
defendant, upon a jury verdict, of aggravated unlicensed operation of
a motor vehicle in the first degree and driving while ability
impaired.

     It is hereby ORDERED that the judgment so appealed from is
unanimously reversed on the law and a new trial is granted.

     Same Memorandum as in People v Houghtaling ([appeal No. 1] ___
AD3d ___ [Sept. 30, 2011]).




Entered:    September 30, 2011                     Patricia L. Morgan
                                                   Clerk of the Court